i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-10-00136-CR

                                             Matias CERDA,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005CR5557W
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 10, 2010

DISMISSED FOR LACK OF JURISDICTION

           After revoking appellant’s probation, the trial court imposed sentence in the underlying cause

on September 17, 2008. No timely motion for new trial having been filed, appellant’s notice of

appeal was due to be filed no later than October 17, 2008. See TEX . R. APP . P. 26.2. Appellant’s

notice of appeal was not filed with the trial court clerk until January 25, 2010. This court lacks

jurisdiction over an appeal of a criminal conviction in the absence of a timely, written notice of

appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth
                                                                                     04-10-00136-CR

Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final felony

conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure); Apt v. State, No. 04-03-00885-CR, 2004 WL 730832, at *1 (Tex.

App.—San Antonio Apr. 7, 2004, no pet.) (unlike rule in civil cases, notice of appeal filed with

appellate court in criminal case is not deemed filed the same day with the trial court clerk) (not

designated for publication). Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-